Title: To George Washington from James Wilkinson, 1 December 1796
From: Wilkinson, James
To: Washington, George


                        
                            
                                Pewithut 1st Decr 1796
                        
                        J. Wilkinson takes the Liberty to send the President, a rough draft &
                            concise description of his 1000 Acre tract of Land on the Ohio a few Miles above the little
                            Miami, as reported to Him by the Surveyor. The Presidents 1000 Acre tract of Land on the Ohio is the greater part high
                            rich bottom, with a high point of land running from the back line, almost to the Ohio, as Noted
                            in the Scetch here laid down.
                        
                            
                                sketch
                            
                            
                        
                        
                            Survd by P. Dunlavy
                            
                    